Exhibit 10.25 ADDITIONAL COMPENSATION INFORMATION Short-Term Incentives Information regarding short-term incentives paid for 2006 and a description of short-term incentive opportunities for 2007 is included under Item 5.02 of the Company’s Form 8-K filed February 20, 2007, and incorporated by reference herein. Information regarding short-term incentives paid for 2007 and a description of short-term incentive opportunities for 2008 is included under Item 5.02 of the Company’s Form 8-K filed February 25, 2008, and incorporated by reference herein. Long-term Incentives In February 2006, the Company granted Performance Restricted Right Stock Units as long-term incentives.The forms of such awards are listed as exhibits to this Form 10-K In February 2007, each named executive officer employed at that time was granted awards under the Company’s long-term incentive program for the January 1, 2007 through December 31, 2009 performance period.The program is described in Item 5.02 of the Company’s Form 8-K filed on February 20, 2007, and the forms of awards are listed as exhibits to this Form 10-K. In February 2008, each named executive officer employed at that time was granted awards under the Company’s long-term incentive program for the January 1, 2008 through December 31, 2010 performance period.The program is described in Item 5.02 of the Company’s Form 8-K filed on February 25, 2008, and the forms of awards are listed as exhibits to this Form 10-K. Base Salaries The following annual base salaries for the Company’s named executive officers were established effective January 1, 2008: Executive Officer Annual Base Salary M. Christine Jacobs $535,000 Francis J. Tarallo $295,000 Bruce W. Smith $281,000 Patrick J. Ferguson $252,000 Michael F. Lang $205,000 R. Michael O’Bannon $203,000 Director Compensation A description of director compensation policies and procedures is includedunder the heading "Director Compensation for Fiscal Year-End December 31, 2006" inthe Company’s proxy statement filed on March 30, 2007, and incorporated by reference herein.
